DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 8, and 10 objected to because of the following informalities:  "any one of claims" should be "claim".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Russell US 5816086 A (hereinafter Russell).
In regards to claim 1, Russell teaches a door locking system for opening and closing a door lock (12) in a door (10, See fig 2), wherein the door locking system comprises a first door handle unit (24) with a first door handle (26) and a second door handle unit (14) with a second door handle (18), wherein the first door handle and the second door handle are pivotable about a common pivot axis (See fig 2), wherein the door locking system comprises a coupling device (See fig 4 and 16) with an axially aligned polygonal pin (122 and 114) which has a first pin piece (122) and a second pin piece (114), wherein the first pin piece is connected to the first door handle in a pivotably fixed manner (col 4 lines 25-38) and the second pin piece  is connected to the second door handle in a pivotably fixed manner (Col 5 lines 32-41), wherein that the pin pieces of the polygonal pin are separated from one another and only the first pin piece of the polygonal pin can be coupled to the door lock (See figs 1 and 2), that the coupling device comprises an axially aligned coupling pin (100 and 64) which is arranged in the polygonal pin  (See figs 4 and 16) and can be shifted axially into a coupling position and into a decoupling position (See figs 1 and 2), and that the pin pieces of the polygonal pin are connected to one another in a pivotably fixed manner in the coupling position of the coupling pin and can be pivoted relative to one another in the decoupling position of the coupling pin (see figs 1 and 2).  
In regards to claim 2, Russell teaches the door locking system according to claim 1, wherein that the coupling pin projects axially outwardly from the first door handle and can be shifted manually from the coupling position into the decoupling position from the outside (Col 5 lines 42-59 and see figs 1 and 4).  
In regards to claim 3, Russell teaches the door locking system according to claim 1, wherein that the coupling device comprises a resetting unit (60, 62, 66, 68, 70, and 80) which, when pivoting the first door handle, shifts the coupling pin from the decoupling position into the coupling position (Col 5 line 60 - Col 6 line 9). 
In regards to claim 4, Russell teaches the door locking system according to claim 3, wherein that the resetting unit comprises a formation (70) and a ramp (ramp leading to 87 in fig 12), wherein the formation is arranged on the coupling pin and projects radially therefrom (See fig 7), and the ramp is formed transversely with respect to the pivot axis (See fig 9 and fig 10) and on the first pin piece of the polygonal pin (see fig 2)and faces the first door handle (See figs 9-11, see how in fig 9 the ramped face is outward), and that in the decoupling position of the coupling pin, the formation rests against the ramp and slides axially along the ramp (see fig 2, not how 70 is resting on 80 and then see fig 1 for axial movement) when the first door handle is pivoted, thereby shifting the coupling pin from the decoupling position into the coupling position (Col 5 line 60 – Col 6 line 9).  
In regards to claim 5, Russell teaches the door locking system according to claim 4, wherein that the resetting unit comprises a coil spring (60) which is arranged around the coupling pin (see fig 7)and is axially supported on one side on the ramp (as the ramp supports it in its compressed position) and is supported on the other side on a radially circumferentially extending stop edge (74) of the coupling pin (See fig 7), and that the coil spring  is axially clamped in the decoupling position of the coupling pin and supports the axial displacement of the coupling pin from the decoupling position into the coupling position when the first door handle is pivoted (Col 5 line 60 – Col 6 line 9).  
In regards to claim 10, Russell teaches the door locking system according to any one of claims 1, wherein that the door locking system comprises the door lock which is coupled to the first pin piece of the polygonal pin, and that the door lock  can be opened in the decoupling position of the coupling pin exclusively by pivoting the first door handle and can be opened in the coupling position of the coupling pin by pivoting the first door handle or by pivoting the second door handle (abstract and see figs 1-2).
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Lee US 2469601 A (hereinafter Lee).
In regards to claim 1, Lee teaches a door locking system for opening and closing a door lock (16) in a door (at least through 3), wherein the door locking system comprises a first door handle unit (right of door with respect to fig 1) with a first door handle (9) and a second door handle unit (left of door with respect to fig 1) with a second door handle (21), wherein the first door handle and the second door handle are pivotable about a common pivot axis (See fig 1), wherein the door locking system comprises a coupling device with an axially aligned polygonal pin (18 and 7, polygonal at least with respect to its insides)which has a first pin piece (7) and a second pin piece (18), wherein the first pin piece is connected to the first door handle in a pivotably fixed manner and the second pin piece is connected to the second door handle in a pivotably fixed manner (See fig 1), wherein that the pin pieces of the polygonal pin are separated from one another and only the first pin piece of the polygonal pin can be coupled to the door lock (through the first door handle See fig 1), that the coupling device comprises an axially aligned coupling pin (27 and 29) which is arranged in the polygonal pin and can be shifted axially into a coupling position and into a decoupling position (See fig 1), and that the pin pieces of the polygonal pin are connected to one another in a pivotably fixed manner in the coupling position of the coupling pin and can be pivoted relative to one another in the decoupling position of the coupling pin (Col 2 lines 45-54).  
In regards to claim 6, Lee teaches the door locking system according to any one of claims 1, wherein that the coupling pin has a pivot area (27) and a rotationally asymmetrical coupling area (29) axially adjacent thereto (see fig 1), and that the coupling pin and the first pin piece can be pivotably connected to one another via the pivot area (by sliding it, see fig 1), and that for the coupling area, a first mating contour is formed in the first pin piece and a second mating contour is formed in the second pin piece (respective slots of each, see fig 1), so that when the coupling area engages with the respective mating contour , the coupling pin and the respective pin piece can be connected to one another in a pivotably fixed manner (see fig 1).  
In regards to claim 7, Lee teaches the door locking system according to claim 6, wherein that in the decoupling position of the coupling pin, the coupling area is arranged outside the first mating contour (when 28 is retracted see fig 1) of the first pin piece and as a result, the pin pieces can be pivoted relative to one another (See fig 1), and that in the coupling position of the coupling pin, the coupling area  is arranged in certain sections in the first mating contour of the first pin piece and in certain sections in the second mating contour of the second pin piece and as a result, the pin pieces are connected to one another in a pivotably fixed manner (See fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Grittner DE 202013004101 U1 (hereinafter Grittner).
In regards to claim 8, Lee teaches the door locking system according to any one of claims 1.
Lee however does not teach wherein that the coupling device has a latching unit which axially fixes the coupling pin in the coupling position and in the decoupling position.
Grittner teaches a pin (4) with engaged (fig 3) and disengaged (fig 2) positions with a latch (3) that prevents accidental opening (4th paragraph under the description title). Grittner further teaches wherein that the coupling device has a latching unit (3) which axially fixes the coupling pin (4) in the coupling position and in the decoupling position.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a latching system and method such as in Grittner to Lee in order to prevent accidental openings (4th paragraph of description).
In regards to claim 9, Lee in view of Grittner teaches the door locking system according to claim 8, wherein that the latching unit comprises a radially resilient ball (Grittner: ball of 3, see fig 2) and two openings (Grittner: slots on 4, see fig 1) which are axially adjacent to one another and radially aligned (Grittner: See fig 1), wherein the ball is latched into one opening  in the coupling position and into the other opening  in the decoupling position (Grittner: See figs 2-3), and that the openings are formed in the coupling pin (Grittner: See fig 2) and the ball  is fixed to the second pin piece (Grittner: as the second pin piece is what the coupling pin slides through in Lee) of the polygonal pin (Grittner: See figs 2-3) or to the second door handle in a radially resilient manner and penetrates the second pin piece of the polygonal pin.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cipriano US 3024055 A - teaches a similar device.
Barker et al. US 20190136575 A1 - teaches a similar device with a linearly movable spindle.
Hill GB 2332470 A - teaches a similar spring biased ball.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675